           Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 1 of 25
CE\'\JEt)

     o 9                       UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

                                                      §
BRANDON CALLIER,                                      §
                                                      §
                                 Plaintiff,           §
                                                      §
                 v.                                   §       No. EP-21-CV-00023-KC
                                                      §
SUMMIT HORIZON FINANCIAL SERVICES, §
LLC, a Georgia Limited Liability Company and §
MORRIS LOBE                                  §
                                                      §
                                Defendants.          §
                                                     §



                        PLAINTIFF'S FIRST AMENDED COMPLAINT

        NOW COMES PLAINTIFF BRANDON CALLIER with his First Amended Complaint

herein and alleges and states as follows:

                                                PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, and was present in Texas for all

     calls, in this case in El Paso County.

2. Defendant SUMMIT HORIZON FINANCIAL SERVICES, LLC ("Summit") is a Georgia

     Limited Liability Company and can be served via registered agent INCORP Services, Inc. at

     9040 Roswell Road, Suite 500, Atlanta, Georgia, 30350.

3. Defendant MORISS LOBE ("Lobe") is a natural person, resident       of Georgia, and the Chief
     Executive Officer of Summit Horizon Financial Services, LLC and can be served at 503 E.

     Green Street, Bainbridge, Georgia 39819.

                                  JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiff's
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 2 of 25



      TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal statute.
                                                                                      Mims v.
      Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has supplemental
                                                                                    subject
      matter jurisdiction over Plaintiff's claim arising under Texas Business and
                                                                                  Commerce code
     305.053 because that claim arises from the same nucleus of operative fact, i.e., Defendants'

     telemarketing robocalls to Plaintiff; adds little complexity to the case; and doesn't seek

     money damages, so it is unlikely to predominate over the TCPA claims.

5.   Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

     because they have repeatedly placed calls to Texas residents, and derive revenue from Texas

     residents, and they sell goods and services to Texas residents, including the Plaintiff.

     Defendant Lobe purposefully directed or conspired to direct unlawful robocalls into the

     forum state.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 139 1(b)(1)-(2) because a

     substantial part of the events giving rise to the   claimsthe calls and sale of goods and
     services directed at Texas residents, including the Plaintiffoccurred in this District and

     because the Plaintiff resides in this District. Residing in the Western District of Texas when

     be received a substantial   if not every single call from the Defendants that are the subject

     matter of this lawsuit.

7. This Court has venue over the defendants because the calls at issue were sent by or on behalf

     of the above-named defendants to the Plaintiff, a Texas resident.

                          THE TELEPHONE CONSUMER PROTECTION

                                      ACT OF 1991, 47 U.S.C. § 227

8.   In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing

     equipment that could target millions of consumers en masse. Congress found that these calls
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 3 of 25



      were not only a nuisance and an invasion of privacy to consumers specifically
                                                                                    but were also a
      threat to interstate commerce generally.   See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted

     in 1991 U.S.C.C.A.N. 1968, 1969-71.

9.   The TCPA makes it unlawful "to make any call (other than a call made for
                                                                              emergency
     purposes or made with the prior express consent of the called party) using an automatic

     telephone dialing system or an artificial or prerecorded voice ... to any telephone number

     assigned to a ... cellular telephone service." 47 U.S.C.      §   227(b)(1)(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line

     using an artificial or prerecorded voice to deliver a message without the prior express consent

     of the called party, unless the call is initiated for emergency purposes, is made solely

     pursuant to the collection of a debt owed to or guaranteed by the United States, or is

     exempted by rule or order" of the Federal Communication Commission ("FCC"). 47 U.S.C.               §

     227(b)( 1 )(B).

11. The TCPA provides a private cause of action to persons who receive calls in violation         of §
     227(b). 47 U.S.C.   §   227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available

     upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).'

13. The TCPA provides a private cause        of action to persons who receive calls in violation of §
     227(c) or a regulation promulgated thereunder. 47 U.S.C.          §   227(c)(5).

14. According to findings      of the FCC, the agency vested by Congress with authority to issue

     regulations implementing the TCPA, automated or prerecorded telephone calls are a greater



'See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
          Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 4 of 25



    nuisance and invasion of privacy than live solicitation calls and can be costly and

    inconvenient.

15. The FCC also recognizes that "wireless customers are charged for
                                                                     incoming calls whether
    they pay in advance or after the minutes are used." In re Rules and Regulations

    Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 165 (2003).
                                                                              ¶
16. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

    consumer's written consent to receive telemarketing robocalls must be signed and be

    sufficient to show that the consumer: (1) received clear and conspicuous disclosure of the

   consequences of providing the requested consent, i.e., that the consumer will receive future

   calls that deliver prerecorded messages by or on behalf of a specific seller; and (2) having

   received this information, agrees unambiguously to receive such calls at a telephone number

   the consumer designates. In addition, the written agreement must be obtained without

   requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

17. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC

   regulations "generally establish that the party on whose behalf a solicitation is made bears

   ultimate responsibility for any violations." In the Matter ofRules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller   ... may be held
   vicariously liable under federal common law principles of agency for violations of either

   section 227(b) or section 227(c) that are committed by third-party telemarketers." In the
          Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 5 of 25



    Matter ofthe Joint Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574
                                                                                   ¶          1


    (2013).

 19. Under the TCPA, a text message is a call. SatterJleld v. Simon & Schuster, Inc.,
                                                                                      569 F.3d
    946, 951   52 (9th Cir. 2009).

20. A corporate officer involved in the telemarketing at issue may be personally liable under the

    TCPA. E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-10010, 2013 U.S. Dist.

    LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have held that corporate

    actors can be individually liable for violating the TCPA where they had direct, personal

   participation in or personally authorized the conduct found to have violated the statute."

   (internal quotation marks omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408,

   415    16 (D. Md. 2011)   ("If an individual acting on behalf of a corporation could avoid

   individual liability, the TCPA would lose much of its force.").

                        The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to the

   TCPA and was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations    of 47 USC 227 or

   subchapter A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                        The Texas Business and Commerce Code 302.101

23. The Texas Business and Commerce Code requires sellers to obtain a registration certificate

   from the Office of the Secretary of State in order to make telephone solicitations from Texas

   or to consumers located in Texas.

24. Plaintiff may seek damages under Texas law for violations of § 302.10 1 of up to $5000 per

   violation, reasonable costs of prosecuting the action, court costs, investigation costs.
          Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 6 of 25



    deposition costs, witness fees, and attorney's fees.

                                       FACTUAL ALLEGATIONS

25. Plaintiff's number has been on the national Do Not Call registry for 17 years.

26. Defendants do not have a solicitation registration on file with the Texas Secretary of
                                                                                           State.
27. Defendant Lobe controls and dominates Summit Horizon Financial Services, LLC and

    authorized the telemarketing calls to Plaintiff, and either directly or indirectly controlled the

    persons who initiated the calls.

28. Defendant Lobe allowed the telemarketers to access information and systems within their

    control for the purposes of marketing Defendant Horizon's services.

29. Defendant Lobe approved, wrote or reviewed the script used by the telemarketers or Summit

   Horizon employees who initiated the calls.

30. Jane Does initiated the calls to Plaintiff pursuant to a contract or agreement with Summit

   Horizon, LLC the terms of which include payments and compensation to telemarketers that

   was approved by Defendant Lobe.

31. Defendant Lobe purposely directed telemarketing calls to be made to residents of Texas and

   had direct, personal participation in causing the illegal telephone calls to be made.

32. The Plaintiff has received at least 24 calls and texts over eight (8) days to his cell phone, 915-

   245-4374 without consent and not related to an emergency purpose, soliciting the "Student

   Loan Forgiveness" products and services of Defendant Summit.

33. The Plaintiff did not want or need student loan forgiveness. However, in order to cease

   harassment from the anonymous robocallers, such as the Defendants, after 13 phone calls

   Plaintiff finally told the representative he needed student loan forgiveness for the sole

   purpose of identifying who was calling andlor the company who was responsible for calling.
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 7 of 25



 34. None   of the telemarketers identified they worked for a company other, and through

    information and belief, the telemarketers were employees of Defendant Summit.

35. On one such phone call Plaintiff received a phone call from Defendants who
                                                                               pretended to be
    part of the United States Department of Education.

36. On February 1, 2021, Plaintiff received a phone call showing (915) 324-6895 on the
                                                                                       caller
    ID. Plaintiff answered the phone and said hello three times before the call was connected to

    an agent.

37. Defendant's agent asked Plaintiff personal questions such as his date of birth to gather

    information in an attempt to access Plaintiffs federal account at Studentaid.gov.

38. Defendant's agent reset Plaintiffs Studentaid.gov password without permission by causing a

   verification code to be sent via text message to Plaintiff's cell phone and asking Plaintiff to

   read the verification code to the Defendant's agent.

39. The Defendant's agent used this verification code to access the Plaintiffs Studentaid.gov

   account without Plaintiffs knowledge or permission.

40. Defendants did not tell Plaintiff the reason for the verification code being sent to Plaintiff or

   why they needed Plaintiff to tell them the verification code.

41. Defendants accessed Plaintiffs account and viewed his personal information without

   permission in an attempt to trick Plaintiff into hiring Defendants.

42. The Defendant's agent then provided Plaintiff with the username and password she had just

   changed on Plaintiff's account.

43. Defendant's agent then said they were going to connect Plaintiff to a "financial advisor" and

   asked Plaintiff to remain on the call and not hang up.

44. Plaintiff was then transferred to "Ron" who said he was a supervisor.
             Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 8 of 25



45. "Ron" then took Plaintiffs information and attempted to enroll Plaintiff in
                                                                                the Defendant's
    services by asking Plaintiff for his income, marital status, family size, defendants, monthly

    student loan payment and whether Plaintiff could afford the monthly payment.

46. "Ron" informed Plaintiff he had a "payment plan for him based on his income and family

    size."

47. "Ron" told the Plaintiff "The first three months you have to pay $500 for three months and

    after that your payment will become $634."

48. "Ron" did not disclose to Plaintiff the three $500 payments would be made to Defendant

    Summit and incorrectly led Plaintiff to believe the payments would be applied to his student

    loan balance.

49. "Ron" then asked Plaintiff to provide his credit card information so he could send Plaintiff a

   contract. Plaintiff gave the information to "Ron."

50. "Ron" then sent Plaintiff a contract from Defendant Summit. It was at this point Plaintiff

   learned who was behind the calls. At no time during any of the phone calls did the

   Defendant's agents correctly identify who they were calling on behalf of.

51. Plaintiff read the contract and discovered the three $500 payments the Defendant's wanted

   Plaintiff to make would be going to Defendant Summit and not applied to his student loan

   balance.

52. Plaintiff told "Ron" he needed to review the contract and would "get back with you."

53. Plaintiff received phone calls from equipment that had to capacity to store and produce

   numbers using a random or sequential number generator in order to produce phone numbers

   with 915 area codes that availed themselves in Plaintiffs home state.

54. None of the telemarketers knew Plaintiffs name during the first 13 calls indicating a random
          Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 9 of 25



    or predictive dialer was used to generate the calls.

 55. After Plaintiff pretended to have interest in Defendant's services Plaintiff began
                                                                                        to receive
    follow up solicitation calls from direct dialed numbers with 760 area codes.

56. On February 1, 2021, Plaintiff received a phone call from phone number (760) 378-8490.

    Plaintiff answered the phone and was connected to "Jennifer." "Jennifer" asked Plaintiff to

    remain on the call while she connected him to "Ron."

57. On February 1, 2021, Plaintiff received a phone call from phone number (786) 688-7656.

    Plaintiff answered the phone and said hello before being connected to "Frank."

58. Frank said "This is Frank with your student loan company. You have been speaking to my

    representative Ron. We're going to complete your verification."

59. On February 2, 2021 Plaintiff received four phone calls and five text messages from "Ron"

   using phone number (760) 378-8490 attempting to get Plaintiff to sign the contract. Plaintiff

   told "Ron" he would return the contract if he were interested.

60. On February 2, 2021 Plaintiff received a phone call from (954) 328-5930.

61. Plaintiff answered the phone and said hello three times before there was an audible beep and

   Plaintiff was connected to "Rachel" who said she was "the head supervisor at the Student

   Loan Advocates Office."

62. On January 26, 2021 Plaintiff received a missed call from (954) 628-5930.

63. "Rachel" solicited Plaintiff for Defendant's services.

64. On January 29, 2021 Plaintiff had a missed call from phone number (949) 247-2807.

   Defendant's representative left a message stating, "This is Brian again with Student

   Services."

65. On February 2, 2021, Plaintiff had a missed call from phone number (949) 267-3589.
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 10 of 25



    Defendant's representative left a message stating, "Yeah this is Brian again with Student

    Services."

66. Between January 29, 2021, and January 30, 2021 Plaintiff received six phone calls from

    (915) 562-9266 soliciting student loan services that dropped.

67. Defendant Lobe directed or conspired to direct unlawful robocalls and calls attempting to

    defraud Plaintiff and other Texas residents in the forum state.

68. Telemarketers access Defendant Summit's systems and directly input applications and

   generate contracts on behalf of Defendant Summit.

69. Plaintiff received multiple calls from a variety of spoofed caller ID's that were initiated using

   an automated telephone dialing system. The calls were on behalf of Defendant Summit. The

   calls generally had a delay of 3-4 seconds of dead air before an audible tone connected the

   Plaintiff to a representative, indicating the calls were initiated using an ATDS. The Plaintiff

   received at least 24 calls and texts in eight (8) days.

70. Each and every call was initiated using a spoofed caller ID, and each and every telemarketer

   the Plaintiff spoke with failed to properly identify themselves and the parties they were

   calling on behalf of.

71. Plaintiff received the following calls and texts from the Defendants (Table A).




                                                  10
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 11 of 25



     Call Phone Numberj Name on Caller ID       Date                 Time
     954-628-5930         UNKNOWN NAME                   1/26/2021          11:35AM
     915-562-8966         UNKNOWN NAME                   1/29/2021           2:01   PM
     949-247-2807        UNKNOWN NAME                    1/29/2021           3:38PM
     915-562-8966        UNKNOWN NAME                    1/29/2021           4:49   PM
     915-562-9266        UNKNOWN NAME                    1/30/2021           9:59AM
     915-562-9266        UNKNOWN NAME                    1/30/2021           8:56AM
     915-562-9266        UNKNOWN NAME                    1/30/2021          10:03   AM
     915-562-9266        UNKNOWN NAME                    1/30/2021          10:04AM
    915-562-9266         UNKNOWN NAME                    1/30/2021           1:32   PM
    915-324-6895         UNKNOWN NAME                    2/1/2021           10:45   AM
    915-324-6895         UNKNOWN NAME                    2/1/2021           12:46PM
    915-324-6895         UNKNOWN NAME                    2/1/2021            4:21PM
    760-378-8490         UNKNOWN NAME                    2/1/2021            5:15 PM
    760-378-8490         UNKNOWN NAME                    2/1/2021            5:54 PM
    760-378-8490         UNKNOWN NAME                    2/2/2021            8:56AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:31 AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:31 AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:33AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:42AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:43AM
    760-378-8490         UNKNOWN NAME                    2/2/2021            9:55   AM
    760-378-8490         UNKNOWN NAME                    2/2/2021           10:00AM
    954-628-5930         UNKNOWN NAME                    2/2/2021            1:56   PM
    949-267-3589         UNKNOWN NAME                    2/2/2021            5:39PM

72. Each and every call was placed without the maintenance of an internal do-not-call policy.

   Each and every call failed to identify the telemarketers and parties they were calling on

   behalf of. Each and every call was placed without training their agents/employees on the use

   of an internal do-not-call policy.

73. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

   allotment.

74. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

   telemarketing calls consumed part of this capacity.
                                                11
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 12 of 25



75. No emergency necessitated the calls

76. Each call was sent by an ATDS.

77. On information and belief, the Defendants did not have a written do-not-call policy
                                                                                        while it
    was sending Mr. Callier the unsolicited calls

78. On information and belief, the Defendants did not train its agents who engaged in

    telemarketing on the existence and use of any do-not-call list.


                                     BASIS FOR LIABILITY

79. Plaintiff alleges that even if Defendants claim they did not make the TCPA violating

   robocalls to Plaintiff directly, Defendants are liable for the TCPA violating robocalls under

   the following theories of liability: (I) Direct Liability, (2) Actual Authority, (3) Apparent

   Authority, (4) Ratification, (5) Acting in Concert and (6) Joint Enterprise.

                                      DIRECT LIABILITY

80. The Defendants' scheme involves the use    of illegal robocalling to promote their services.

81. Defendants' practice of outsourcing its robocalling to a third-party company does not absolve

   them form direct liability under the TCPA.

82. On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that

   sellers may not avoid liability by outsourcing telemarketing:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities
       to unsupervised third parties would leave consumers in many cases without an effective
       remedy for telemarketing intrusions. This would particularly be so if the telemarketers
       were judgment proof, unidentifiable, or located outside the United States, as is often the
       case. Even where third-party telemarketers are identifiable, solvent, and amendable to
       judgment, limiting liability to the telemarketer that physically places the calls would
       make enforcement in many cases substantially more expensive and less efficient, since
       consumers (or law enforcement agencies) would be required to sue each telemarketer
       separately in order to obtain effective relief. As the FTC noted, because "[se}ellers may
       have thousands of 'independent' telemarketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.
                                                 12
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 13 of 25




        May 2013 FCC Ruling, 28 FCC Rcd at 65 (11 37) (internal citations omitted).

                                         AGENCY ALLEGATIONS

83. The May 2013 FCC Ruling rejected a narrow view      of TCPA liability including the assertion
    that a seller requires finding a formal agency and immediate direction and control over the

    third-party who placed the telemarketing call. Id. at 6587 n. 107

84. Prior to conducting discovery in this litigation, due to the anonymous nature of robocalling,

    Plaintiff has no way to identif' the exact relationship between Defendants and robocallers.

85. However, for the purposes of TCPA liability, Plaintiff is not expected to know this

    information at the pleading stage.

86. The May 2013 Ruling states that called parties may obtain "evidence   of these kinds of
   relationships.. .through discovery, if they are not independently privy to such information."

   Id at 6592-593 (J 46).

                                         ACTUAL AUTHORITY

87. Defendants authorized John Doe third-party telemarketers to generate perspective customers.

   Defendants entered into contracts or agreements with third-party telemarketers to solicit their

   products and services. The John Doe telemarketers' integration of robocalling into the sales

   process was so seamless that it appeared to an outside party like Plaintiff that the John Doe

   telemarketers were the telemarketing department of the Defendants.

88. John Doe telemarketers were hired by Defendants, and acted in concert with the Defendants,

   which permitted Defendants to enjoy the benefits of mass robocalling while moving the

   illegal activity "outside their purview."

89. Defendants authorized John Doe telemarketers to generate prospective customers.

   Defendants hired John Doe telemarketers to promote Defendants' products pursuant to
                                                13
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 14 of 25



    robocalling. Defendants' integration of robocalling into its sales process was so
                                                                                      seamless
    that it appeared to an outside party like Plaintiff that the John Doe telemarketers
                                                                                        were the
    telemarketing department of the Defendants.

90. Accordingly, the FCC has explained that its "rules generally establish that the
                                                                                    party on whose
    behalf a solicitation is made bears ultimate responsibility for any violations." See In re Rules

    & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion
                                                                                 and
    Order, 10 FCC Rcd 12931, 12397 (J 13)(1995).

91. In their January 4, 2008, ruling the FCC reiterated that a company on whose behalf a

    telephone call made bears the responsibility for any violations. Id. (specifically recognizing

    "on behalf of' in the context of an autodialed or prerecorded message call sent to a consumer

    by a third party on another entity's behalf under 47 U.S.C. § 227(b)).

92. More specifically, the May 2013 FCC Ruling held that, even in the absence      of evidence of a
    formal contractual relationship between the seller and the telemarketer a seller is liable for

   telemarketing calls if the telemarketer "has apparent (if not actual) authority" to make the

   calls. 28 FCC Rcd at 6586 (IJ 34).

93. John Doe telemarketers solicited Plaintiff on behalf of Defendants and had actual authority

   from Defendants to solicit Plaintiff by using robocalling.

94. The actual authority   of the John Doe telemarketers will be illustrated by the compensation

   paid to the John Doe telemarketers by the Defendants.

                                      APPARENT AUTHORITY

95. The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

   has apparent authority

       [A}pparent authority may be supported by evidence that the seller allows the outside
       entity access to information and systems that normally would be within the sellers
                                                  14
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 15 of 25



           exclusive control, including: access to detailed information regarding the nature and
          pricing of the seller's products and services or to the seller's customer information. The
          ability by the outside sales entity to enter consumer information into the seller's sales or
          customer systems, as well as the authority to use the seller's trade name, trademark and
          service mark may also be relevant. It may also be persuasive that the seller approved,
          wrote or reviewed that outside entity's telemarketing scripts. Finally, a seller would be
          responsible under the TCPA for the unauthorized conduct of a third-party telemarketer
          that is otherwise authorized to market on the seller's behalf if the seller knew (or
          reasonably should have known) that the telemarketer was violating TCPA on the seller's
          behalf and the seller failed to take effective steps within its power to force the
          telemarketer to cease that conduct.

          28 Fcc Rcd at 6592 (J 46).



96. Defendants authorized John Doe telemarketers to generate prospective customers for them.

97. The integration   of their sales efforts with robocalling by Defendants was so seamless it

       appeared to Plaintiff that the John Doe telemarketers and Defendants all appeared to be

       acting together as the same company.

98. Plaintiff reasonably believed and relied upon the fact that John Doe telemarketers received

   permission to sell, market, and solicit Defendants' products.

99. The actual authority of the John Doe telemarketers will be illustrated by the compensation

   paid to the John Doe telemarketers by the Defendants.

                                            RATIFICATION

100.      Defendants knowingly and actively accepted business that originated through illegal

   robocalls placed by John Doe telemarketers.

101.      By accepting these contracts, soliciting and executing contracts with the robocall victims,

   Defendants "manifest[ed] assent or otherwise consent[edj. . . to act" on behalf of John Doe

   telemarketers, as described in the Restatement (Third) of Agency.

102.      Defendants ratified the John Doe telemarketers' violations by knowingly accepting the

                                                   15
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 16 of 25



       benefit of new customers despite that the customers were generated through illegal sales

       calls.

103.       Defendants took advantage of the violations be having sales people solicit prospective

       customers while turning a blind eye to the way the potential customer was identified.

104.      Defendants ratified that John Doe telemarketers TCPA violations by being willfully

       ignorant of the violations or by being aware or by being aware that such knowledge was

       lacking.

105.      Defendants caused John Doe telemarketers to have the actual authority of Defendants.

       Restatement   §   4.01 cmt. b.

                                         JOINT ENTERPRISE

106.      Defendants had tacit agreements or approved after the fact with John Doe telemarketers

   for the marketing of their products pursuant to the John Doe telemarketers illegal robocalls.

107.      Defendants were part of a conmion enterprise and had a community of interest in

   marketing and advertising "Student loan forgiveness" from Defendant Summit.

108.      Defendants had equal right to control the conduct thereof by specifying the type of people

   to be called and the questions to be asked to prospective customers.

109.      Defendants had a duty to exercise due care when marketing their products.

110.      Defendants' violation of the TCPA is negligence per Se.

111.      Because of Defendants' negligence, Plaintiff suffered actual and statutory damages.

112.      Defendants are jointly and severally liable for the resulting damage caused by the third

   party telemarketers TCPA violating telephone calls.



       THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                                                  16
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 17 of 25



                               EFFECT AND PURPOSE OF THE TCPA
 113.      As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers
                                                                                              should
       be held liable for their violations of the TCPA. Courts have looked at the purpose
                                                                                          of the
       TCPA and found that not holding the sellers liable through vicarious liability would

       undermine the purpose of the TCPA.

114.      The entity in the application for "student loan forgiveness" should be deemed the

       beneficiary of the calls and held liable for damages under the TCPA under vicarious liability.

       Sellers are in the best position to monitor and police third party telemarketer's compliance

   with the TCPA and to hold otherwise would leave consumers without an effective remedy for

   telemarketing intrusions.

                    INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                  AS A RESULT OF THE CALLS

115.      Defendants' calls harmed the Plaintiff by causing the very harm that Congress sought to

   preventa "nuisance and invasion of privacy."
116.      Defendants' calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

   rights and interests in Plaintiff's cellular telephone.

117.      Defendants' calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

   rights and interests in Plaintiff's cellular telephone line.

118.      Defendants' calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

119.      The Plaintiff has been harmed, injured, and damages by the calls including, but not

   limited to:

   Reduced Device Storage space

   Reduced data plan usage

                                                   17
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 18 of 25



       Invasion of privacy

       Lost time tending to text messages

       Decreased cell phone battery life

       More frequent charging of my cell phone resulting in reduced enjoyment and usage of
                                                                                           my
       cell phone

       Reduced battery usage

   Annoyance

   Frustration

   Anger

                            The Plaintiff's cell phone is a residential number

120.      The calls were to the Plaintiff's cellular phone 915-245-4374, which is the Plaintiff's

   personal cell phone that he uses for personal, family, and household use. The Plaintiff

   maintains no landline phones at his residence and has not done so for at least 10 years and

   primarily relies on cellular phones to communicate with friends and family. The Plaintiff also

   uses his cell phone for navigation purposes, sending and receiving emails, timing food when

   cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

   registered in his personal name, pays the cell phone from his personal accounts, and the

   phone is not primarily used for any business purpose.

121.      In Strange v ABC Co. the Court noted:
                    "Some courts who have evaluated similar TCPA claims have dismissed them after
                    concluding that Section 227(c)(5) does not encompass calls to cell phones, while
                    other courts have required a plaintiff to present evidence establishing that he used
                    his cell phone for residential purposes. See Strange v. Doe #1, No. 19-1096, 2020
                    U.S. Dist. LEXIS 8476, 2020 WL 2476545, *3 (W.D. La. May 12, 2020)
                    (collecting cases). The Federal Communications Commission, which is the
                                                     18
Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 19 of 25



     agency responsible for the TCPA's implementation, has observed this disconnect
     between the treatment of residential phones and has stated:


    [WJe believe it is more consistent with the overall intent of the TCPA to allow
    wireless subscribers to benefit from the full range of TCPA protections. As
    indicated above, Congress afforded wireless subscribers particular protections in
    the context of autodialers and prerecorded calls. In addition, although Congress
    expressed [*101 concern with residential privacy, it also was concerned with the
    nuisance, expense and burden that telephone solicitations place on consumers.
    Therefore, we conclude, that wireless subscribers may participate in the national
    do-not-call list. As a practical matter, since determining whether any particular
    wireless subscriber is a "residential subscriber" may be more fact-intensive than
    making the same determination for a wireline subscriber, we will presume
    wireless subscribers who ask to be put on the national do-not-call list to be
    "residential subscribers." Such a presumption, however, may require a
    complaining wireless subscriber to provide further proof of the validity of that
    presumption should we need to take enforcement action.


    In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
    F.C.C. Red. 14014, 14039 (2003) (footnotes omitted).


    From this, the Court finds persuasive authority that plaintiffs, like Strange, who
    register their cell phones with do-not-call registries are presumed to be residential
    subscribers. However, the Court finds that Strange is still required to put forth
    evidence supporting this presumption, as he is seeking enforcement of section
    227(c)(5) against the Defendants. See Cunningham [* 111 v McDonald, No. 3:15-
    CV-215, 2018 U.S, Dist. LEXIS 201403, 2018 WL 6737418, *2 (M.D. Tenn.
    Nov. 5, 2018) ("While a person utilizing a cellular phone may fall within the
    definition of a 'residential telephone subscriber' under the act, Plaintiff's
    pleadings allege only that calls were made to his cellular phone and he has pled no
   facts or offered evidence sufficient for the court to draw the conclusion that he has

                                      49
         Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 20 of 25



               stated a cause of action under (c)(5)"); Stevens-Bratton v. TruGreen, Inc., 437 F.
               Supp. 3d 648, 655 (W.D. Tenn. Feb. 4, 2020) ("Courts have interpreted the
               'residential telephone subscriber' element to require proof the number called was
               used for 'residential purposes,' ") Cunningham v. Rapid Capital Funding,
               LLC/RCF, No. 3:16-CV-2629, 2017 U.S. Dist. LEXIS 136951, 2017 WL
               3574451, *3 (M.D. Tenn. July 27, 2017) ("While this Court has suggested that
               calls to a cell phone may be construed as calls to a residential telephone, the
               plaintiff must plead facts showing the cell phone is used for residential purposes."
               (emphasis in original)). Thus, Strange cannot prevail under Section 227(c)(5)
               without sufficient proof that he used his cell phone for residential purposes."
               Strange v. ABC Co., No. 19-1361, 2021 U.S. Dist. LEXIS 38882 *; 2021 WL
               798870.
122.   47 C.F.R. § 64.2305(b) defines a business subscriber as a subscriber to a telephone
   exchange service for businesses.
123.   47 C.F.R. § 64.23 05(d) defines a residential subscriber as a subscriber to a telephone
   exchange that is not a business subscriber.
124.   Plaintiff's cell phone is not a business subscriber and is therefore a residential subscriber.

               Violations of the Texas Business and Commerce Code 305.053

125.   The actions of the Defendants violated the Texas Business and Commerce Code 305 .053

   by placing automated calls to a cell phone which violate 47 USC 227(b). The calls by the

   defendants violated Texas law by placing calls with a pre-recorded message to a cell phone

   which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC

   227(e).

126.   The calls by the Defendants violated Texas law by spoofing the caller ID's per 47 USC

   227(e) which in turn violates the Texas statute.

                               I.      FIRST CLAIM FOR RELIEF



                                                 20
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 21 of 25



         (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. 227(b)(1)(A))
                                                                   §

                                           (Against All Defendants)

        1.         Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

        2.       The foregoing acts and omissions of Defendants andlor their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making non-emergency

telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express

written consent.

       3.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.   §   227(b)(3)(B).

       4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.       §   227(b)(3).

       5.        Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making non-emergency telemarketing robocalls to cellular telephone

numbers without the prior express written consent of the called party.


                                   II. SECOND CLAIM FOR RELIEF

             (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                       (Against All Defendants)

       1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.




                                                       21
                Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 22 of 25



           2.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

    constitute multiple violations of FCC regulations by making telemarketing solicitations
                                                                                            despite
    lacking:

                    a.        a written policy, available upon demand, for maintaining a do-not-call list,

in violation of 47 C.F.R.        § 64.l200(d)(l);2

                    b.        training for the individuals involved in the telemarketing on the existence

of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1 200(d)(2);3 and,

                    c.        in the solicitations, the name of the individual caller and the name of the

person or entity on whose behalf the call is being made, in violation of 47 C.F.R.         §

64.1 200(d)(4).4

           3.       Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.      §   227(c)(5)(B).

           4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C. § 227(c)(5).

           5.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making telemarketing solicitations until and unless they (1) implement

a do-not-call list and training thereon and (2) include the name of the individual caller and AFS's

name in the solicitations.




2
    See id      at 425 (codifying a June 26, 2003 FCC order).
    See Id.     at 425 (codifying a June 26, 2003 FCC order).
    See id.     at 425   26 (codifying a June 26, 2003 FCC order).
                                                       22
             Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 23 of 25



                                    III. THIRD CLAIM FOR RELIEF:

                     Violations of The Texas Business and Commerce Code 305.053

                    Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

        2.          The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making

non-emergency telemarketing robocalls to Mr. Callier's cellular telephone number without his

prior express written consent in violation of 47 USC 227 et seq. The Defendants violated 47 Usc

227(d) and 47 Usc 227(d)(3) and 47 Usc 227(e) by using an ATDS that does not comply with

the technical and procedural standards under this subsection.

        3.       Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. Texas Business and Commerce Code 305.053(b)

        4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. Texas Business and Commerce Code 305.053(c).

                                   IV. FOUTH CLAIM FOR RELIEF

                      Violations of The Texas Business and Commerce Code 302.101

        1.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       2.        §302.101 of the Texas Business & Commerce Code prohibits sells from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the

business location from which the solicitation is made.

       3. Defendant violated § 302.101       of the Texas Business & Commerce Code when its
                                                   23
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 24 of 25



 representatives engaged in continuous and repetitive telephone solicitation
                                                                             of Plaintiff without
 obtaining a registration certificate from the Office of the Secretary
                                                                       of State.
        4. §302.302(a) of the Texas Business & Commerce Code
                                                             provides that a person who
 violates this chapter is subject to a civil penalty of no more than $5000 for
                                                                               each violation.
 Furthermore, §302.302(d) provides that the party bringing the action is also
                                                                              entitled to recover all
reasonable costs of prosecuting the action, including court costs, investigative costs,
                                                                                        deposition
expenses, witness fees and attorney fees.


                                     V. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brandon Callier prays for judgment against the Defendants

jointly and severally as follows:

       A.       Leave to amend this Complaint to name additional DOESs as they are identified

and to conform to the evidence presented at trial;

       B.      A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

       C.      An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

       D.      An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for 24 calls.

       E.      An award of $1,500 in statutory damages arising from violations of the Texas

Business and Commerce code 305.053;

       F.      An award of $5000 per call in statutory damages arising from violations of Texas

Business and Commerce code 302.101;

       G.      An award to Mr. Callier of damages, as allowed by law under the TCPA;
                                                 24
            Case 3:21-cv-00023-KC Document 28 Filed 06/14/21 Page 25 of 25



       H.       An award to Mr. Callier of interest, costs and attorneys' fees, as
                                                                                   allowed by law
and equity

       I.       Such further relief as the Court deems necessary, just, and proper.


June 9, 2021                          Respectfully Submitted,




                                      Brandon Callier
                                      Plaintiff Pro-se
                                      6336 Franklin Trail
                                      El Paso, TX 79912
                                      Ca1lier74(gmai1.corn




                                               25
